J-S39003-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT
                                                    OF PENNSYLVANIA
                        Appellee

                   v.

BENTLEY JAMES STANTON

                        Appellant                   No. 206 MDA 2018


     Appeal from the Judgment of Sentence imposed August 28, 2017
              In the Court of Common Pleas of Centre County
             Criminal Division at No: CP-14-CR-0001326-2016


BEFORE: STABILE, MURRAY, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                    FILED SEPTEMBER 18, 2018

     Appellant, Bentley James Stanton, appeals from the judgment of

sentence the Court of Common Pleas of Centre County imposed on August 28,

2017. Appellant argues the trial court abused its discretion in denying his

weight of the evidence challenge. We disagree. Accordingly, we affirm.

     The trial court summarized the relevant facts as follows:

     This case involves an incident that occurred on May 25, 2016 at
     Circleville Park in State College, Pennsylvania.       [Appellant]
     Bentley Stanton, his wife Samantha Stanton, and co-worker Josh
     Parris, were playing frisbee golf at the park on that date. Paul
     Kaminski (hereinafter “victim”) was also at the park, test-flying a
     new drone he had recently purchased. Apparently believing
     [victim] had been sexually assaulting Samantha Stanton by
     following her through the park with the drone, the Stantons and
     Parris approached and confronted [victim], physically assaulting
     him. The group pursued [victim] through the park as he tried to
     escape the assault. It was not until the arrival and intervention
     of a third party good Samaritan that victim was able to escape to
     his vehicle. The police were called to the scene and interviewed
J-S39003-18


      all participants. [Victim] suffered physical injuries as a result of
      the incident and his drone was destroyed.

Trial Court Opinion, 1/3/18, at 2.

      As a result, Appellant was charged with simple assault, recklessly

endangering another person, disorderly conduct, and summary harassment.

On July 7, 2017, following a jury trial, the jury convicted Appellant of simple

assault, and acquitted him of the endangering another person and disorderly

conduct charges.     The trial court found Appellant guilty of the summary

harassment charge.

      On August 28, 2017, the trial court sentenced Appellant to 24 months’

probation on the simple assault conviction, and 90 days’ probation on the

summary offense to run concurrently with the other sentence.

      On September 7, 2017, Appellant filed a post-sentence motion alleging

that the guilty verdict on the simple assault conviction was against the weight

of the evidence. After holding a hearing, the trial court denied Appellant’s

motion. This appeal followed.

      On appeal, Appellant argues that the trial court abused its discretion in

disregarding his own and his co-defendant’s testimony as establishing

Appellant did not assault victim, “particularly in light of how other

Commonwealth witnesses corroborated their testimony that [co-defendant]

was the only one who attacked the victim.” Appellant’s Brief at 13.

      In Commonwealth v. Widmer, 744 A.2d 745 (Pa. 2000), our Supreme

Court explained:

                                     -2-
J-S39003-18


      An allegation that the verdict is against the weight of the evidence
      is addressed to the discretion of the trial court. A new trial should
      not be granted because of a mere conflict in the testimony or
      because the judge on the same facts would have arrived at a
      different conclusion. A trial judge must do more than reassess
      the credibility of the witnesses and allege that he would not have
      assented to the verdict if he were a juror. Trial judges, in
      reviewing a claim that the verdict is against the weight of the
      evidence do not sit as the thirteenth juror. Rather, the role of the
      trial judge is to determine that notwithstanding all the facts,
      certain facts are so clearly of greater weight that to ignore them
      or to give them equal weight with all the facts is to deny justice.

Id. at 751-52 (internal citations and quotation marks omitted).

      On review, an appellate court does not substitute its judgment for that

of the finder of fact and consider the underlying question of whether the

verdict is against the weight of the evidence, but, rather, determines only

whether the trial court abused its discretion in making its determination. Id.

at 753.

      Appellant argues that he “only slightly shoved” the victim, and, as noted

above, that the trial court abused its discretion in not granting his weight of

the evidence motion, given that other witnesses corroborated his version of

the assault. Appellant’s Brief at 13. The trial court, in denying the challenge,

noted, inter alia, that Appellant failed to acknowledge that the victim clearly

identified him as one of the assailants, that another witness saw Appellant

“throwing punches” at the victim, and that Appellant admitted to the police

his “involvement” in the assault of the victim “feeling justified because he

believed [victim] was sexually harassing [Appellant’s wife] with a drone.” Trial

Court Opinion, 1/3/18, at 3-4. Finally, the trial court properly noted that to



                                      -3-
J-S39003-18



the extent there were inconsistencies among the witnesses, it was the jury’s

role to resolve those inconsistencies. Id. In this case, the jury resolved the

inconsistencies giving credit to the testimony of those who identified Appellant

as one of the assailants.      Id. at 4.    Accordingly, the trial court denied

Appellant’s motion for relief. Id.

      Upon review of the facts of the case, the applicable law, and the trial

court opinion, we discern no error in the trial court’s exercise of discretion in

denying Appellant’s challenge, and we affirm the judgment of sentence based

on the trial court’s well-reasoned January 3, 2018 opinion. We further direct

that a copy of the trial court’s opinion of January 3, 2018 be attached to any

future filings in this case.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/18/2018




                                      -4-
                                                                                           Circulated 08/28/2018 11:29 AM
                             )
                                                                      1111/1/   IIIII IIIII IIIII IIII fJI/II f!Ifl IfIll fllll l/111111
                                                                                                  0000\\'4fU            CCGPRO 201110




     IN THE COURT OF COMMON PLEAS, CENTRE COUNTY, PENNSYLVANIA
                        CRIMINAL ACTION- LAW


COMMONWEALTH OF PENNSYLVANIA,

                       v.                                           2016-1326                        o                                     ---r,


        BENTLEY STANTON
                                                                                                                                I
                                                                                                                              w

Attorney for the Commonwealth:                               Michael Osterburg, Esq.
Attorney for the Defendant:                                  Daniel McKenrick, Esq,


Oliver, J.

                                     OPINION & ORDER

        Presently before the Court is Defendant Bentley Stanton's Post-Sentence Motion filed on

September 7, 2017. For the reasons that follow, Defendant's Motion is denied.

                                    Procedural Background

        Bentley Stanton (Defendant) was charged with simple assault (Count 1 ), recklessly

endangering another person (Count 2), disorderly conduct (Count 3), and summary harassment

(Count 4) on June 30, 2016 based on events that occurred on May 25, 2016 at Circleville Park in

State College, Pennsylvania. Following a one-day jury trial on July 7, 2017, the jury returned a

guilty verdict against Defendant on the simple assault charge at Count 1, and not guilty verdicts

on the charges of recklessly endangering another person and disorderly conduct. The Court

found Defendant guilty on the summary harassment charge.

        Defendant was sentenced on August 28, 2017 after completion of a pre-sentence

investigation. On the simple assault charge, the Court imposed a sentence of probation for a

period of twenty-four (24) months. Defendant was also ordered, inter alia, to make restitution,

devote two days to community service, and to attend and complete the Centre County Education

1
and Resistance Training Program, ("CCERT"), as part of his sentence on the simple assault

charge. On the summary harassment charge, the Court imposed a sentence of ninety (90) days

probation to run concurrent with the simple assault sentence, with similar conditions as those

imposed at Count 1.

       Defendant filed a Post-Sentence Motion on September 7, 2017. A briefing schedule was

entered, and both Defendant and the Commonwealth filed timely briefs. A hearing was held on

Defendant's Post-Sentence Motion on October 24, 2017.

                                        Brief Factual Background

       This case involves an incident that occurred on May 25, 2016 at Circleville Park in State

College, Pennsylvania. Defendant Bentley Stanton, his wife, Samantha Stanton, and co-worker,

Josh Parris, were playing frisbee golf at the park on that date. Paul Kaminski was also at the

park, test-flying a new drone he had recently purchased. Apparently believing Mr. Kaminski had

been sexually assaulting Samantha Stanton by following her through the park with the drone, the

Stantons and Parris approached and confronted Mr. Kaminski, physically assaulting him. The

group pursued Mr. Kaminski through the park as he tried to escape the assault. It was not until

the arrival and intervention of a third party good Samaritan that Mr. Kaminski was able to escape

to his vehicle. The police were called to the scene and interviewed all participants. Mr.

Kaminski suffered physical injuries as a result of the incident and his drone was destroyed.

                                                 Discussion

    Defendant's sole basis for post-trial relief is his assertion under Rule 607 of the Pennsylvania

Rules of Criminal Procedure that the guilty verdict on the simple assault charge at Count 1 was

against the weight of the evidence. A challenge to the weight of the evidence requires inquiry

into whether, '"notwithstanding all the facts, certain facts are so clearly of greater weight that to



2
ignore them or to give them equal weight with all the facts is to deny justice.'" Commonwealth

v. Richard, 150 A.3d 516-17 (Pa. Super. 2016) (quoting Commonwealth v. Clay, 64 A.2d 1049,

1055 (Pa. 2013)). In considering a weight of the evidence challenge, the Court must determine

whether the jury's verdict is so contrary to the evidence as to "shock one's sense of justice" and

dictate that a new trial be granted in order that "right may be given another opportunity to

prevail." Id.

        In evaluating a weight of the evidence challenge, the Court must adhere to the

fundamental principle that determinations of witness credibility are within the sole discretion of

the jury as fact finder; a trial judge may not grant a new trial based on mere conflicts in

testimony or because the judge would have decided differently. Commonwealth v. Vandivner,

962 A.2d 1170, 1178 (Pa. 2009), cert. denied, 559 U.S. 1038 (2010). Furthermore, ajury is

"free to believe all, part, or none of the evidence." Commonwealth v. Forbes, 867 A.2d 1268,

1272- 73 (Pa. Super. 2005). The court may not sit as a "thirteenth juror" in deciding a motion for

new trial based on a weight of the evidence challenge. Commonwealth v. Hunter, 768 A.2d
1136, 1143 (Pa. Super. 2001), appeal denied, 796 A.2d 979 (Pa. 2001).

       Defendant in the case at bar argues that no reasonable juror could determine precisely

what occurred during the assault on Mr. Kaminski because all of the Commonwealth witnesses

testified to their own "variation" of what happened. (Def. Br. Supp. Post-Sent. Mot., at 1-2).

Defendant's argument in this vein fails to account for the fact that each of the witnesses brought

his or her own perspective and vantage point, and that it is the role of the jury to determine

whether or not the testimony can or should be reconciled. In pointing to his own testimony and

that of his wife as establishing that he did not at any time punch or swing at Mr. Kaminski,

Defendant also ignores the fundamental precept that the jury is free to believe all, part or none of



3
the evidence presented, and to determine the weight, if any, to give the evidence. (See

Commonwealth v. Vandivner and Commonwealth v. Forbes, supra.).

            Moreover, Defendant's argument does not even acknowledge the testimony of victim

Paul Kaminski. Mr. Kaminski unequivocally testified that Defendant struck him in the face,

knocking his glasses off, and that both Defendant and Josh Parris then began punching him.

(Trial Tr., at 88-92, 94).1 He further testified that the assault stopped momentarily, but that

Defendant then struck him again with a fist to the back of his head, causing him to fall to the

ground. (Id. at 96-97, 125-31). According to Mr. Kaminski, the punching by both men then

continued until a bystander (later identified as Troy Teresak) intervened. (Id at 97).

            Troy Teresak also testified to seeing both men in the group throwing punches at Mr.

Kaminski after he had been shoved to the ground by one of them. (Trial Tr., at 173-74).

Witness Maria Ali pour testified that she also observed Defendant punching Mr. Kaminski. (Id.

at 184-85). Finally, Officer Brian Shaffer of the Patton Township Police Department testified

that Defendant admitted involvement in the assault that day, and that he had expressed feeling

justified because he believed Mr. Kaminski was sexually harassing Ms. Stanton with the drone.

(Id at 207).

             Based on the verdict, it is apparent that the jury accepted the testimony of Mr. Kaminski

and the third party witnesses over that of Defendant and his wife regarding his role in the

altercation at Circleville Park that day. As noted above, findings of credibility and reconciling

any conflicts in the evidence are functions set aside for the jury, and should not be overridden by

the court. Reviewing the evidence in its entirety, as opposed to through a lens focused only on

testimony by Defendant and his wife, the Court concludes that the jury's verdict was supported

by the trial evidence, and that a new trial is not warranted in this case.

I
    All references to the transcript are to the transcript of the July 7, 2017 jury trial in this case.

4
                          )                                          )

      Consistent with the foregoing, the Court enters the following Order:

                                              ORDER
      AND NOW, this    3L     day of January, 2018, for the reasons set forth in the

accompanying Opinion, Defendant's Post-Sentence Motion is hereby DENIED.


                                           BY THE COURT:




                                               �o_